J-S43024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

AUBREY TOWNSVILLE

                         Appellant                   No. 2748 EDA 2014


              Appeal from the PCRA Order September 16, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0306661-1998


BEFORE: GANTMAN, P.J., PANELLA, J., and OLSON, J.

MEMORANDUM BY PANELLA, J.                      FILED NOVEMBER 20, 2015

      Appellant, Aubrey Townsville, appeals pro se from the order dismissing

as untimely his petition pursuant to the Post Conviction Relief Act (“PCRA”).

As the PCRA court correctly observed that Townsville failed to establish the

application of an exemption to the PCRA’s jurisdictional time-bar, we affirm.

      On January 25, 1999, Townsville was sentenced to an aggregate term

of imprisonment of fifteen to thirty years after being convicted of aggravated

assault, terroristic threats, false imprisonment, and unlawful restraint. After

this Court affirmed his judgment of sentence on October 25, 2002,

Townsville filed a timely first PCRA petition in July 2003. That petition was

ultimately denied for lack of merit.

      On April 23, 2012, Townsville filed his second PCRA petition, which

forms the basis of this appeal. In his petition, Townsville conceded that the
J-S43024-15


petition was facially untimely, but argued that it qualified for a time-bar

exception. The PCRA court reviewed the petition, concluded that Townsville

had failed to establish that the exception applied, and dismissed the petition.

This timely appeal followed.

       On appeal, Townsville once again concedes that his petition was

facially untimely. But he claims that the petition qualifies for the timeliness

exception provided at 42 Pa.C.S.A. § 9545(b)(1)(iii) as he alleged that the

Supreme Court of the United States recognized a new constitutional right to

effective assistance of counsel in negotiating a plea in Lafler v. Cooper,

132 S. Ct. 1367 (2012) and Missouri v. Frye, 132 S. Ct. 1399 (2012).

However, this Court has held that Frye and Lafler did not create a new a

constitutional right sufficient to qualify for the exception contained in

subsection (iii).    See Commonwealth v. Feliciano, 69 A.3d 1270, 1277

(Pa. Super. 2013).       Thus, the PCRA court correctly dismissed Townsville’s

petition.1

       Order affirmed.




____________________________________________


1
  Townsville also argues on appeal that his family’s discovery of a   plea offer
presented by the Commonwealth, allowing for a four to ten year        sentence,
attached to the Notes of Testimony, supports his effort to avoid      the time-
bar. However, this allegation does not meaningfully distinguish       this case
from Feliciano. See Feliciano, 69 A.3d at 1273.



                                           -2-
J-S43024-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2015




                          -3-